Title: From John Adams to Boston Patriot, 12 August 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, August 12, 1809.
				
				WE will now return to Mr. Laurens, on the correspondence upon other subjects.
On the 14th of October, 1780, wrote to Dr. Franklin—“The extracts of letters you were so good as to send me,
have been inserted in the public papers, and I should be
obliged to you for future communications of the same
kind.Notwithstanding the flow of spirits and vigorous exertions of our countrymen, this year, I am sorry to say I cannot see a prospect of any thing decisive this campaign.
The fatal defect in the plan of the campaign, in neglecting
to send a sufficient number of ships with M. De Terney,
or soon after him, will render abortive all the great exertions and immense expenses of the year. And at the same
time Cornwallis will spread too much devastation, at the
southward, where the want of numbers of the whites, the
excessive number of the blacks, and above all, the want
of discipline and experience will make the people long 
unhappy and unfortunate.The ill luck of Carolina pursues her citizens even to
sea, and to Europe. Can nothing be done for the relief
of Mr. Laurens? Will you be so good as to apply to court,
and see if they will lend us some officer of rank to exchange
for him? After exchanging so many military men as
prisoners of war, it is pitifully spiteful to use Mr. Laurens as they do. But they cannot conceal the meanness of
their character.I have felt the mortification of soliciting for money as
well as you.—But it has been merely because my solicitations have not succeeded. I see no reason to be ashamed
of asking to borrow money. After maintaining a war
against Great Britain and her allies, for almost five years,
without borrowing any thing abroad, when England has
been all the time borrowing of all the nations of Europe,
even of individuals among our allies, it cannot be unnatural, surprising, culpable or dishonorable for us to borrow
money. When England borrows annually, a sum equal
to all her exports, we ought not to be reprobated or disgraced, for wishing to borrow a sum annually equal to a
twelfth part of our annual exports. We may and we shall
wade through, if we cannot obtain a loan: but we should
certainly go forward with more ease, convenience and
safety, by the help of one.I think we have not meanly solicited for friendship any
where. But to send ministers to every great court in Europe, especially the maritime courts, to propose an acknowledgment of the independence of America, and treaties of amity and commerce, is no more than becomes us,
and in my opinion, is our duty to do. It is perfectly
consistent with the genuine system of American policy,
(that is, peace and commerce with all nations; alliances
with none) and a piece of respect due from new nations
to old ones. The United Provinces did the same thing,
and were never censured for it: but in the end they succeeded.—It is necessary for America to have agents in different parts of Europe, to give some true information
concerning our affairs, and to refute the abominable lies
that the hired emissaries of Great Britain circulate in every comer of Europe, by which they keep up their own
credit, and ruin ours. I have been more convinced of
this, since my peregrinations in this country, than ever.
The universal and profound ignorance of America, in this
place, has astonished me. It will require time and a great
deal of prudence, and delicacy too, to undeceive them. The method you have obligingly begun, of transmitting
me intelligence from America, will assist me in doing, or
at least in attempting, something of that kind; and I
therefore request the continuance of it.”October 15, 1780, wrote to Mr. Luzac—“I have
only time at present to request you to let me know whether the pamphlet is out. You gave me hopes it would
be public last week, but I hear nothing of it.—When it
is finished, I should be glad to have a dozen or two of
them, for which I shall be glad to pay you on the receipt
of them."October 22, 1780, wrote to the Baron I. D. Vander
Capellen—“I have this day received the letter which
you did me the honor to write me, on the 16th instant.
I beg you, sir, to accept my sincere thanks for this instance
of your attention to the U. States of America. I
have long desired the honor of an acquaintance with the
Baron Vander Capellen, whose virtuous attachment to
the rights of mankind, and to the cause of America, as
founded in the clearest principles of them, has been long
known and admired in America. I ask leave to communicate to you in confidence, as I have done as yet, to very
few in Amsterdam, that although Mr. Laurens was destined to this country, on an important negociation for the
United States, yet the Congress, lest an accident might
happen to Mr. Laurens, have been pleased to send me a
commission, in part at least of the same import, although
I had before, a commission for another service. I have
kept my commission secret, in hopes of Mr. Laurens’s arrival. But all hopes of this, by the barbarous severity of
the English, are now at an end, and I must set myself in
earnest about the business of my commission. I have not
yet settled the conditions, nor determined on a house. I
should be happy, sir, to have your advice in respect to
both. You give me great pleasure by informing me that
a relation of yours has discovered an inclination to place
twenty thousand florins in the American funds. As soon
as an house is chosen, and the terms fixed, I shall with
pleasure accept the offer. I shall give great attention, sir, to the gentlemen you are so good as to recommend to
me.—Mr. Trumbull is, as I believe, in London. He will
undoubtedly pay his respects to you when he comes this
way.”Amsterdam, October 23, 1780—wrote to Mr. A. M.
Cerisier at Utrecht: “I have received the letter you did
me the honor to write me on the 17th, and thank you
for the favor, as well as for your care in procuring me
the books. This kind of speculations is very entertaining
to me, and I wish to have every thing of the kind that
comes out. I shall keep all the books, and pay Mr. Wild
(the bookseller at Utrecht) for them, when he comes to
Amsterdam. Cornwallis’s victory, which we may well
suppose to be greatly exaggerated in his letter, would not,
if it were literally true, have any lasting bad consequences. The executions that he so barbarously threatens,
may occasion retaliations which philanthropy would wish
to avoid.The English made their first efforts against the northern states. There they were able to do nothing but shew
their ill will. They then fell upon the middle states.
Here they succeeded no better than before. Now they
have concerted their plans and directed their forces against
the southern states. Georgia and South Carolina are at
the southern extremity of the continent, and have so few
white people, and are embarrassed with so many negroes,
that the English have gained more advantage, as they
think. But it will appear in the end, that the principal
advantage will be, stealing a multitude of Negroes, and
sending them to the West India islands for sale, and plundering other effects for the private emolument of some
of the officers. The militia of the southern states have
not yet been practised to war, and are, I suppose, strangers
to discipline. But the militia of the northern and middle
states have had a good deal of experience, and are very
good troops: and it will not be long before the militia of
the southern states will be as well disciplined as any.I believe with you, that France has no desire to recover
Canada, in order to hold it. She may wish to have it made the fourteenth State in the confederation, and in this
the other thirteen would agree, as they might with you,
that Nova Scotia might be the fifteenth. It can do no
good to leave either of those provinces in the hands of
any European power. It will only lay a foundation for
future wars.I am happy to learn that you have turned your thoughts
to the debt of America.—It is a subject very much misunderstood in Europe. The whole debt of the United
States does not amount to six millions sterling. For this
debt they have carried on the war for six years. At this
rate, they might maintain the war, an hundred years,
and at the end of it, be no more in debt, in proportion to
the number of people, and the value of their former exports, than Great Britain is now, even supposing against
fact and experience, that the population of America should
not increase.The congress receive the public taxes, either in paper
or silver, at the election of the citizen. They receive a
silver dollar in the room of forty paper ones, which makes
the value of all the paper bills in circulation, about one
million and a quarter sterling. A loan of one million and
a quarter sterling would enable them to annihilate all the
paper bills in circulation, and conduct their business in
future by a mixed medium.One would think that a nation of three millions of
people, whose wealth consists in lands, industry, and the produce of both, would not find a difficulty in obtaining
in Europe a loan of a million and a quarter, when single
cities have sometimes obtained as much.Your English, sir, is very good: but if it will be easier
to you, your letters will be equally agreeable in French.
Your sentiments, in whatever language conveyed, cannot
fail to please and to instruct a republican whose life has
been spent in sincere devotion to liberty.”In this place I must introduce to your readers, a new
character, Mr. Cerisier.—When upon my first arrival in
Holland, I made enquiry of all the men of letters, and in
all the booksellers’ shops, for any thing which had been published in French or English, by which information
might be obtained relative to the constitution, and the
history of the seven United Provinces, among other
things, was put into my hands a work under the title of
“Tableau de L’histoire générale des Provinces Unies,” in
six volumes, already published, and I was told that the
author, Mr. Cerisier, was still employed in continuing his
design; that it was very elegantly written, and very correct, both in his facts and reflections. I was so well pleased with the perusal of it, that I made enquiry concerning
the author, and hearing a very pleasing account of him
from several respectable persons, and that he lived at Utrecht, I made a journey to that city on purpose to become
acquainted with him. I found him a well bred man, a
fine classical scholar, of an easy, civil and familiar address,
so sociable and communicative, that in two or three days,
we were as much at home with each other, as if we had
been brought up together. He soon became very inquisitive concerning our American cause, and the state of our
affairs. As he was familiar with the English and Dutch
languages, as well as the French, I had no difficulty in
explaining to him every thing he wished to know. From
this time he became very much interested in American affairs, removed to Amsterdam, sought acquaintance
with all Americans who arrived there, and in a short time
acquired a great deal of knowledge of our governments,
arms, arts, views, manners, and principles. He spent
much of his time with me, and proposed to publish a periodical paper, with a view to serve our cause. I encouraged this very cordially, and he soon commenced the
work, under the title of Le Politique Hollandais, or the
Dutch Politician. In this he inserted every thing that he
thought would do honor to America, or promote our
reputation and interest. His paper was much read, and
had a great effect. He was always ready to translate any
thing for me into French or Dutch, or out of Dutch into
French or English. He translated for me General Howe’s
and General Burgoyne’s defences of their conduct, than
which nothing contributed more to open the eyes of the whole people of the United Provinces. My acquaintance, and indeed familiarity with him continued as long
as I remained in that country, without the smallest interruption of esteem or good humor on either side.He boarded at the house of Mr. Wild, a Swiss bookseller at Utrecht, who afterwards supplied me with such
books and papers as he thought would be interesting to
me.October 23, 1780—wrote to Mr. Wild: “I have received your favor of the 20th instant, with a bundle of
books and pamphlets, all of which I shall keep, and will
pay you for them as you propose, when you come to Amsterdam. I should be obliged to you, if you would send
me every thing of the kind that comes out, and I will
pay you upon demand.The great examples of Holland and Switzerland, next
to those of Athens and Rome, have been the most frequently quoted in America, through the whole course of
her contest for liberty, which has given the Americans a
kind of affection and veneration for the citizens of these
republics. Your country, therefore, both by birth and
adoption, entitle you to the respect of every American.”October 23, 1780—wrote to Mr. Jennings: “Your
excellent letter of the 19th, is received. Your feelings
upon the behavior of Cornwallis, and the treatment of
Mr. Laurens, I find, are in unison with mine.—The news,
however, is not at all surprising to me. I have ever expected, whenever I have crossed the Atlantic, to experience the same, and still greater indignities, if I should
have been so unfortunate as to fall into the hands of the
English.Reconciliation and peace are but dreams of philanthropy. Let us think of them no more, but prepare to grow
up in the midst of war. Let us not be deceived with the
idea that the next campaign will be the last. It will be
no such thing. The treatment of Mr. Laurens will have
a deep effect upon the American mind. He is very dear
to all honest Americans. His ill treatment will be considered as it is intended, as a studied insult; as a glaring proof in the sight of all the world, of their contempt and
hatred of all America, and of their determination to pursue hostilities to the last extremity.I rejoice with you in the arrival of the alliance. Mr.
Austin is gone to Nantes. The affair of St. Martins
makes a deep impression. I have not my health here so
well as in Paris: but otherwise I like my situation very
well, and shall remain here some time.The Trial of the three Kings I have read. Mr. Guild
had the only one I have been able to see, and that he
carried to America. It is flattering to us. It is droll and
very saucy. It makes so free with many sovereigns, that
I believe it will not be easy to procure it. The Testament
Politique I have received, and thank you for it. There
is a flood of pamphlets upon the times, all of which are
favorable to our side. Have you read the Letters Hollandaises: le Destin de l’Amerique, &c.?If my information is not false, it seems as if the armed
neutrality would come to something in time.I am not without hope, that De la Motte Piquet, or
somebody is gone to De Ternay, but dare not hope too
much. However, if you were to converse two hours
with Mr. Searle, you would not be distressed very much.
He is the only man I ever met in Europe, who tells what
I know to be true about the state of our affairs. It is a
comfort to have one witness.”1780, October 23, wrote to Messrs. Curson & Governeur, at St. Eustatia—“I have the honor to address to
your care, some dispatches for congress; and to request
that you would embrace the first good opportunity to
transmit them. As I shall send duplicates by other ships,
I must beg the favor of you to send them by different
vessels to America. Permit me to remind you of the necessity of impressing it carefully on the mind of the person
to whom you may commit them, to sink them in case of
inevitable misfortune.”Same day wrote by another vessel to the same house—“The inclosed dispatches for congress, I have the honor
to request you would transmit by the first good opportunity. It is but lately I learned that you were, agents for
the United States. I shall have occasion to write to
America sometimes, by the way of St. Eustatia, and shall
take the liberty to trouble you with the conveyance of my
letters, requesting however that you would transmit the
letters that may arrive to you in different vessels, by different ships, lest originals, duplicates and triplicates, should
sometimes go in the same.”1780, Octobor 24, wrote to Dr. Franklin. —“I have
this moment the honour of your letter of the 20th, and it
is as cold water to a thirsty soul. I have been busily employed in making inquiries, in forming acquaintances,
and in taking advice. In hopes of Mr. Laurens’s arrival,
and wishing him to judge for himself, I have not decided
upon some questions, that necessarily arise. I am not able
to promise any thing, but am encouraged to hope for
something. The contents of Mr. Jay’s letter, will certainly have great weight and use. I am assured of the
good will of a number of very worthy and considerable
people, and that they will endeavor to assist a loan. Let
me entreat your excellency to communicate to me, every thing you may further learn respecting the benevolent intentions of the court of Madrid, relative to this subject.
I will do myself the honor to acquaint you with the progress I make. I was before in hopes of assisting you
somewhat, and your letter has raised these hopes a great
deal, for the English credit certainly staggers here a little.The treatment of Mr. Laurens is truly affecting. It
will make a deep and lasting impression on the minds of
the Americans: but this will not be a present relief to
him. You are no doubt minutely informed of his ill
usage. Can any thing be done in Europe for his comfort
or relief?”1780, October 24, wrote to Congress. “I have received several letters from London, concerning Mr. Laurens. It is certain that he has been treated with great
insolence by the populace in his journey from Dartmouth
to London: and that he is confined to  mean apartment
in the tower, denied the use of pen, ink and paper, and none of his friends have been able to obtain leave to visit
him, excepting his son and Mr. Manning, and these positively limited to half an hour. He is ill of a dissentary,
much emaciated and very invective against the authors
of his ill usage. I saw last night a letter from Mr. Manning himself, so that there is not doubt of the truth of
this account. This deliberate, this studied manifestation
to all the world of their contempt and hatred of all America, and of their final determination to pursue this war
to the last extremity, cannot be misunderstood. The
honor, the dignity, the essential interest, and the absolute
safety of America, require that congress should take some
notice of this event. I presume not to propose the measures that might be taken, because congress are in a much
better situation to judge. I have waited in hopes of Mr.
Laurens’ arrival: but now all hopes of it are extinguished. I must, in pursuance of my commission, fix upon a
house, and settle the conditions. No time has been lost:
it has all been industriously spent in forming acquaintances, making inquiries, and taking advice of such characters as it is proper to consult. The present state of things
affords no hopes, but from a particular order of men.
These I have endeavored to gain, without giving offence
to any others. And I am not without hopes of obtaining
something, though I much fear it will be short of the expectations of congress. I am not as yet at liberty to mention names: hereafter they will be known. I cannot too
earnestly recommend to congress to take measures, if
possible, to send some cargoes of produce to Amsterdam
or St. Eustatia, for the purpose of paying interest. A little of this would have a great effect. I ought not to conclude without repeating my opinion, that a commission
to some gentlemen, of minister plenipotentiary, is absolutely necessary.
				
					John Adams.
				
				